 


 HR 5458 ENR: Rocky Mountain National Park Boundary Modification Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 5458 
 
AN ACT 
To modify the boundary of the Rocky Mountain National Park, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Rocky Mountain National Park Boundary Modification Act. 2.DefinitionsIn this Act: 
(1)MapThe term map means the map entitled “Rocky Mountain National Park Proposed Boundary Revision”, numbered 121/154,327, and dated June 2019. (2)Non-Federal landThe term non-Federal land means the approximately 40 acres of non-Federal land depicted as TR 05–133 on the map. 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 3.Rocky Mountain National Park Boundary Modification (a)Land acquisitionThe Secretary may acquire, by donation, the non-Federal land for inclusion in the Rocky Mountain National Park. 
(b)Boundary modificationOn acquisition of the non-Federal land under subsection (a), the Secretary shall— (1)modify the boundary of the Rocky Mountain National Park to include the acquisition; and 
(2)administer the acquired land as part of the Rocky Mountain National Park, in accordance with applicable laws. (c)Availability of mapThe map shall be on file and available for public inspection in appropriate offices of the National Park Service. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
